Fourth Court of Appeals
                               San Antonio, Texas
                                    November 6, 2019

                                   No. 04-19-00386-CR

                               Kelly Elaine COURVELLE,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

               From the 451st Judicial District Court, Kendall County, Texas
                                   Trial Court No. 6404
                       Honorable Kirsten Cohoon, Judge Presiding


                                     ORDER

       Appellant’s second motion for extension of time to file her brief is GRANTED.
Appellant’s brief is due November 18, 2019. No further extensions will be granted absent
extenuating circumstances.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of November, 2019.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court